114 Cal. App. 2d 827 (1952)
COUNTY OF LOS ANGELES, Appellant,
v.
DEPARTMENT OF SOCIAL WELFARE et al., Respondents; JOHN G. COZAD et al., Interveners and Respondents.
California Court of Appeals. 
Nov. 26, 1952.
 Harold W. Kennedy, County Counsel, Gerald G. Kelly, Assistant County Counsel, and John B. Anson, Deputy Counsel, for Appellant.
 Edmund G. Brown, Attorney General, and Lee B. Stanton, Deputy Attorney General, for Respondents.
 Kenny & Morris and Eleanor V. Jackson for Interveners and Respondents.
 Memorandum
 WOOD (Parker), J.
 The county of Los Angeles appeals from a judgment of the superior court denying its petition for a writ of mandamus. This is a companion case to County of Los Angeles v. Department of Social Welfare, No. 18748, in which an opinion has been filed this day (Cal.App.  [fn. *] [250 P.2d 708]). This case was referred to in the ninth paragraph of that opinion.
 After the Social Welfare Board had assumed jurisdiction of the 11 appeals referred to in the companion case, and before the date set for the hearings on those appeals, the county of Los Angeles filed the petition herein for a writ of mandate commanding said board to set aside its order that it had jurisdiction in the matter of said appeals, and to enter an order that it does not have such jurisdiction. The petition *828 was denied. Thereafter said board proceeded with said hearings and made its findings and orders therein.
 It is not necessary to discuss the contentions made upon this appeal. By reason of the decision of this court in the companion case, the questions presented upon this appeal are moot.
 The appeal is dismissed.
 Shinn, P. J., and Vallee, J., concurred.
NOTES
[fn. *]  *. Hearing was granted by the Supreme Court on January 22, 1953.